SEVERANCE POLICY – EXECUTIVE VICE PRESIDENTS; GENERAL COUNSELEXHIBIT 10.4

 

 

 

[g3spw5jbmozi000001.jpg]

 

 

Effective on May 26, 2016 a severance package will be provided if an EVP, or the
SVP and General Counsel, is terminated by the company other than for cause. This
policy expires 12 months after a new CEO is hired.

Severance Package

 

•

Lump sum payment equal to fourteen (14) months base annual salary

 

•

Lump sum payment equal to fourteen (14) months COBRA premiums for Medical,
Dental and Vision

 

•

One-hundred percent (100%) of the unvested portion of any outstanding
equity-based awards which would have vested during the 14 month severance period

 

•

Fourteen (14) months of annual target bonus at 100% for the fiscal year in which
the termination occurs

EVP or SVP must sign the Company’s Separation Agreement and General Release of
all Claims document to receive a severance package